DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
CLAIMS 2-4, 6-11, 13-18 AND 20-21 (RENUMBERED AS CLAIMS 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
maintaining a database of patent portfolios and a database of patents, each patent stored in the database of patents associated with one or more patent portfolios stored in the database of patent portfolios and mapping scope concepts to each claim of each patent stored in the database of patents, wherein each patent has a set of scope concepts based on the scope concepts mapped to respective claims of a respective patent; receiving a search query associated with a first patent portfolio and a product COMBINED WITH mapping scope concepts to the product, mapping the scope concepts to each claim of each patent comprising: searching the first portfolio as a function of the search query; generating a seed set of search results including one or more patent claims associated with the search query, the one or more patent claims including terms from the search query  automatically generating an expanded set of search results including one or more patent claims associated with the patent claims in the seed set of search results, the automatic generation of expanded search results including retrieving prior art documents cited on a face of a document corresponding to a matter reciting the patent claims in the seed set of search results in addition to patent claims textually related to the search query from the database of patents COMBINED WITH mapping the one or more patent claims of the expanded set of search results to a scope concept; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/352,364Dkt: 3431.017US2Filing Date: March 13, 2019Title: PATENT MAPPINGidentifying a patent in the patent database based on the set of scope concepts for the patent corresponding to the scope concepts of the product; and generating a claim chart for the patent and the product, wherein claims of the patent are associated with features of the product based on corresponding scope concepts of claims of the patent and the product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-- Original claim 6 should depend upon claim 2 --
-- Original claim 7 should depend upon claim 2 —-
-- Original claim 13 should depend upon claim 9 --
-- Original claim 14 should depend upon claim 9 --
-- Original claim 20 should depend upon claim 16 --
-- Original claim 21 should depend upon claim 16 --





Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080244429 discloses a system to present search results is disclosed that includes a search system to retrieve search results from multiple data sources and to extract data from the search results.
US 20130282599 discloses a method of generating a patent evaluation model, a method of evaluating a patent, a method of generating a patent dispute prediction model, a method of generating patent dispute prediction information, a method of generating patent licensing prediction information, and a method and system for generating patent risk hedging information.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 24, 2021